JUDGMENT
The above case came on to be heard before the High Court with Judges Foxall, Lutu and Pele sitting, at Ili’ili, Tutuila, American Samoa, at 10:30 A.M. of May 23, 1929.
The Court inquired as to whether or not the parties to the controversy had been able to reach an agreement as to who should hold the Matai Name “Lepule”.
*420Melei, representing himself and Panga, and Molimale, representing himself, both requested the Court to dismiss the case without decision.
It is therefore adjudged and decreed that the within case, to determine the right of Molimala of Taputimu to register the Matai Name “Lepule,” be dismissed, and it is so ordered.